Citation Nr: 1212841	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a fungal infection of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1942 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a fungal infection of his feet.  For the reasons that follow, his claim must be remanded.  

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Further, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board notes that the Veteran underwent a VA examination in October 2011.  This examination confirmed that the Veteran currently suffers from a fungal infection.  Specifically, the examiner found the Veteran to be suffering from onychomycosis of the bilateral feet, which is a "'fungal infection of the nail plate, usually caused by species of Epidermophyton, Microsporum, and Trichophyton, and producing nails that are opaque, white, thickened, friable, and brittle.'"  Davenport v. Brown, 7 Vet. App. 476, 477 (1995) (quoting Dorland's Illustrated Medical Dictionary 1177 (27th ed. 1988)).  The examiner also concluded that the Veteran's fungal infection was less likely than not incurred in his active service, noting "medical records silent for this condition in military service."  

It is not clear what the examiner meant to convey by this remark, since the Veteran's service treatment records are not available in this case.  The RO made a formal finding of unavailability of these records in October 2008, noting that these records were most likely destroyed in a 1973 fire.  The Veteran has also stated that he does not have copies of his records, as his copies were also destroyed, and indeed, the examiner seemed to acknowledge the fact on page 5 of the report.  Perhaps she meant to say that had the condition been present since service, she would have anticipated a reference to that fact in some historical treatment record, and absent that she concludes the condition was not likely incurred in service.  However, the Board may not base its decision on its speculation.  Thus, the Veteran's claim must be remanded in order that he may undergo a new VA examination to obtain a clear opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing skin conditions.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner should state from what skin condition of the feet the Veteran currently suffers.  The examiner should also provide an opinion as to whether the Veteran's current skin condition, including onychomycosis, is causally related to his active service.  In formulating this opinion, the examiner is instructed that the Veteran's service treatment records are unavailable, and that no negative inferences may be drawn from the fact that there is no record of his suffering from this condition during his active service.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his foot skin problems since service.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



